Title: To James Madison from Caesar A. Rodney, 6 September 1809
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,
Wilmington Sept: 6. 1809.
If you recollect, when at Washington we spoke of publishing the pamphlet of Theirry, & the late elaborate answer of Moreau Lisly, which was translated by Mr. Baker. You will perceive by the enclosed, that, as I then stated, the Delegate from the Orleans Territory, is willing to defray the expence. But on reflection I feel some delicacy on this subject. As Mr. Livingston is constantly loading the tables of Congress with his pamphlets, it would be not only correct, but important, that the answers to them, should be published. The antidote would then circulate with the bomb. But ought not this to be done by Government? Is there a sufficient fund to defray the expence? Lisly’s work is very len[g]thy & the translation requires the correction of an abler hand than Mr. Baker. I could get them printed very readily in Philada. long before Congress will meet. Will you be so obliging as to give your directions on this subject, & I will execute them with cheerfullness.
The fate of Austria I suspect has been decided before this time. The battle will be in favor of Buonaparte. If the late news is to be relied on, the victory is won. I hope he has previously arranged matters with us, & that adversity will have some effect on the natural insolence & haughtiness of England. But from the minister they have sent, & all that we have seen, I cannot augur a favourable result if we enter into a negociation with such a character. My own opinion, at present, is, that we ought not to treat with Mr. Jackson. If I am not mis-informed, he has generally been employed on mischeavous errands, for which from character he is well suited. I think he was suspected of being concerned in the plot of the infernal machine, & he was implicated in the conspiracy of the Duke D[’]Enghien with Drake, Smith & others. He was selected as the fit instrument at the Court of Denmark, to tell that goverment, “there should be no neutrals,” & finally to give the signal to reduce its capital to ashes. This conduct alone must render him personally obnoxious to our country, & he is equally so to another, with whom it is our interest to have a good understanding. We might say, that we declined entering into a negociation with [a] minister from whose personal character we could contemplate no favourable result, & profess our willingness to treat with a more suitable person. Mr. King it is said remonstrated against, & indeed prevented his mission to this country on a former occasion. If this be a fact, it is strong & powerful to bear us out. But in my humble opinion a firm & honest course is justified by principle & precedent. A respect for our own dignity insulted in some degree, by the personal character of the man whom England has appointed, requires that we should act with a becoming spirit. The deep interest we have in conciliating if possible, with honor, the European powers, to whom, the name & the conduct of Jackson is familiar, point out the propriety & policy of such a course. The principles of the law of nations, & the practice of Foreign States would sanction such a line of conduct. Such is the temper of our country, that the people would support us, heart & hand. And above all our own consciences would justify the act. I cannot conclude with[out] refering to an extract from Burlimaqui on this subject, as it seems so peculiarly appropriate to the occasion. It is enclosed herein. Such is my candid judgment at this moment. But the subject is important & requires perhaps more mature consideration than I have given it. Yours Very Respecy & Sincerely
C A. Rodney
 
[Enclosure]
“I mentioned that we ought not, without a just cause, to refuse an admittance to an ambassador; for it is possible that we may have very good reasons to reject him: for example, if his master has already imposed upon us under a pretext of an embassy, and we have just reason to suspect the like fraud; if the prince, by whom the ambassador has been sent, has been guilty of treachery, or of some other heinous crime against us; or, in fine, if we are sure that, under pretext of some negociations, the ambassador is sent only in the character of a spy, to pry into our affairs, and to sow the seeds of sedition.” 2. Burlamaqui. 273.

“It may also be a just reason for refusing admittance to an ambassador, or envoy from an allied power, when by admitting him we are likely to give distrust to some other power, with whom it is proper we should have a good understanding. Lastly, the person or character of the ambassador himself may furnish just reasons for our not admitting him.” 2. Bur. 274.
